ON state’s motion for rehearing.
MORRISON, Judge.
Our original opinion herein reversed this cause because of the admission of evidence concerning acts of sexual intercourse had by appellant with a prostitute shortly after the homicide. We adhere to our ruling that such evidence was improper, but reverse our decision as to the effect of its admission in this particular case because of the circumstances under which it was admitted. A careful scrutiny of the tender and acceptance of this evidence is necessary.
In the first place, the state offered the direct testimony of the prostitute taken at a former trial. This was objected to solely on the ground that it was inadmissible for any purpose and that it was not a part of the res gestae. No objection was leveled at the evidence concerning the acts of sexual intercourse specifically. Part of this direct testimony was admissible as against the objections advanced and against any possible objections that could have been made. This was the part that corroborated the state’s evidence of flight and placed appellant in Room 5 where he had been shown to have registered under an *151assumed name. Since part of the evidence was admissible, an objection to the whole will not be sustained.
In the second place, the defendant was in possession of a copy of his cross-examination of the prostitute at the former trial. He knew what was contained therein. He offered it all in evidence. Had he offered all save that concerning the acts of sexual intercourse, a different question would have been presented.
We do not wish to be understood to require appellant to forego or limit his cross-examination of a witness who had given inadmissible testimony in order to be in a position to present an objection to such inadmissible evidence to this court. However, under the facts of this case, where appellant knew in advance what was contained in her cross-examination and offered it, sexual intercourse and all, we believe that he waived his right to complain to this court.
In view of the above analysis, we have now concluded that Bill of Exceptions No. 7 presents no error; therefore, the state’s motion for rehearing is granted and the judgment of the trial court is here now affirmed.